DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the claims and remarks filed on 07/05/2022. 
This action has been made NON-FINAL.   
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “Figure 7 does not disclose either "generating ... a second notification signal ... based on the user location being in a vicinity of a location of the retail store" or "transmitting . . . the second notification signal to a terminal at the retail store."”.  The examiner is not persuaded.  The examiner maintains the combination of Nordstrom and Walker discloses the claimed invention.  More specifically, Walker teaching of “customers in a store or the number of customers in the vicinity of the POS terminal, through input signals received from the sensor 22” in paragraphs 0025, 0028 & 0031 discloses the Applicant’s claim language.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nordstrom, US 8,860,587 in view of Walker, US Patent Application No.:20080015939.
Claim 1:
Nordstrom discloses a method of generating a notification by a server (See Abstract & Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30).  Nordstrom fails to disclose the following: “"generating ... a second notification signal ... based on the user location being in a vicinity of a location of the retail store" or "transmitting . . . the second notification signal to a terminal at the retail store.".”  However, Walker discloses these features in paragraphs 0025, 0028 & 0031.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nordstrom by the teachings of Walker to provide a method and apparatus for controlling the performance of a supplementary process at a point-of-sale terminal, more effectively (See Walker Summary of Invention).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success. 
As modified:
The combination of Nordstrom and Walker discloses the following:
accessing, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), a data structure storing, in a memory element, one or more product descriptions in a products table in the data structure, the one or more product descriptions describing one or more products in a retail store (“A field 56-7 may identify information about the products sold by the vendor 20, such as product type, costs, or a cost category such as inexpensive, moderate, or expensive.” See Figure 5, Item 56-7 & Column 7, Lines 60-67); 
selecting, by the server via the data structure (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), responsive to input from a user, a search result from the one or more product descriptions (“a table 70 that identifies exemplary search requests received from the user devices 16 by the server” See Column 8, Lines 64-67 & Column 17, Lines 25-40 & “search result reports” Column 38, Lines 25-30); 
storing, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30) in a searches table, the search result (“a table 70 that identifies exemplary search requests received from the user devices 16 by the server” See Column 8, Lines 64-67 & Column 17, Lines 25-40 & “search result reports” Column 38, Lines 25-30); 
associating, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30) as a first association, the user with a user account in a users table (“A user table 46 comprises a plurality of user profiles 32-1-32-N” See Figure 3, Item 46 & Column 6, Lines 30-45); 
associating, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30) as a second association, responsive to input from the user, one or more of the product descriptions selected (“A field 56-7 may identify information about the products sold by the vendor 20, such as product type, costs, or a cost category such as inexpensive, moderate, or expensive.” See Figure 5, Item 56-7 & Column 7, Lines 60-67) in the search result (“search result reports” Column 38, Lines 25-30) with the user account (“a plurality of user profiles 32-1-32-N” See Figure 3, Item 46 & Column 6, Lines 30-45); 
receiving, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30) from a mobile device (See Column 14, Lines 10-15), a user location (“customer searching for a particular item in the vicinity of their current location” See Figure 7 & Column 14, Lines 25-30); 
generating, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), automatically, a first notification signal and a second notification signal (“text alerts with geographic information indicating where searches are being conducted for their product(s), map-based, real-time heat maps” See Column 17, Lines 60-65), based on the second association, based on the user location being in a vicinity of a location of the retail store, and based on the user location being outside the retail store (“customers in a store or the number of customers in the vicinity of the POS terminal, through input signals received from the sensor 22” See Walker Paragraphs 0025, 0028 & 0031); 
and transmitting, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), the first notification signal to the mobile device (See Column 14, Lines 10-15), and the second notification signal to a terminal at the retail store (“customers in a store or the number of customers in the vicinity of the POS terminal, through input signals received from the sensor 22” See Walker Paragraphs 0025, 0028 & 0031); 
wherein: the mobile device (See Column 14, Lines 10-15) is configured to generate a first display based on the user account and the second association, responsive to the first notification signal (“a plurality of user profiles 32-1-32-N” See Figure 3, Item 46 & Column 6, Lines 30-45); 
and the terminal at the retail store is configured to generate a second display based on the user account and the second association, responsive to the second notification signal (“text alerts with geographic information indicating where searches are being conducted for their product(s), map-based, real-time heat maps” See Column 17, Lines 60-65).
Claim 2:
Nordstrom discloses generating, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), based on the first notification signal, an alert (“text alerts with geographic information indicating where searches are being conducted for their product(s), map-based, real-time heat maps” See Column 17, Lines 60-65).
Claim 3:
Nordstrom discloses generating, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), a heat map including the user location (“generate reports, such as "heat maps", that map Customer locations” See Column 17, Lines 5-45); and displaying, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), the heat map (“generate reports, such as "heat maps", that map Customer locations” See Column 17, Lines 5-45).
Claim 4:
Nordstrom discloses modifying, by the server via the data structure (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), based on the user location being in the vicinity of the location of the retail store (“customer searching for a particular item in the vicinity of their current location” See Column 14, Lines 25-30), the one or more product descriptions associated with the user account by the second association (“modify Select a food type” See Column 39, Lines 1-10).
Claims 5-8:
Claims 5-8 are rejected on the same basis as claims 1-4.
Claim 9:
Nordstrom discloses tracking, by the server (See Figure 10, Item 24 & Column 3, Lines 54-67 & Column 4, Lines 1-30), at least one of the location of the user, a location of the user in the retail store, and a purchase by the user in the retail store (“tracking purchase history” See Column 28, Lines 35-55).
Claim 10:
Claim 10 is rejected on the same basis as claim 9.  
Claim 11:
Nordstrom discloses the user location is based on at least one of a GPS signal, a WiFi signal, and a lookup of a MAC address in a location database (See Column 4, Lines 30-55); the one or more product descriptions are stored in one or more first rows of the products table (“A field 56-7 may identify information about the products sold by the vendor 20, such as product type, costs, or a cost category such as inexpensive, moderate, or expensive.” See Figure 5, Item 56-7 & Column 7, Lines 60-67); and the search result is stored in a second row of the searches table (“a table 70 that identifies exemplary search requests received from the user devices 16 by the server” See Column 8, Lines 64-67 & Column 17, Lines 25-40).
Claim 12:
Claim 12 is rejected on the same basis as claim 11.  
Claim 13:
Nordstrom discloses the first display indicates that the user location is in the vicinity of the retail store (“customer searching for a particular item in the vicinity of their current location” See Column 14, Lines 25-30); and the second display indicates that there is interest by the user in the one or more products (“method of displaying content to Customers Any other method of transmitting marketing content to a Customer for the purposes of trying to engage in a transaction between the Mobile Vendor and the potential or current Customer” See Column 33, Lines 10-15 & “a customer browsing the network identifies a product of interest to them” Column 34, Lines 25-35).
Claim 14:
Claim 14 is rejected on the same basis as claim 13. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090233629 discloses a mobile social network for facilitating GPS based services and collecting current location data from a plurality of mobile devices.
US 20120323664 discloses managing an electronic coupon on a mobile device and when the user is in the vicinity of a location such as a retail store where an electronic coupon held by the mobile device may be redeemed.
US 20120253905 discloses detect when a mobile communication device is within a vicinity of the retail shopping store.
US 20120215617 discloses that retailers (e.g. Best Buy.TM., Target.TM., Macy's.TM.) want to know the people who come near their store locations on a regular basis. See Figure 4.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 17, 2022